Citation Nr: 0525147	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ear hearing 
loss, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board of Veterans' Appeals, as 
directed by the Secretary, imposed a temporary stay on the 
adjudication of (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87 Diagnostic Code 
6260.  
 
Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus, until such time as either 
the April 28, 2005, memorandum is rescinded, or the VA Office 
of General Counsel provides advice and instructions to the 
Board upon resolution of ongoing litigation on this matter.  
Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  
 
When the stay is lifted, the issue of entitlement to an 
initial rating in excess of 10 percent for tinnitus will be 
promptly adjudicated.
 
The issue of entitlement to a compensable rating for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action in September 1991, the RO denied service 
connection for right ear hearing loss.

2.  In January 2002, the claimant undertook to reopen his 
claim for service connection for right ear hearing loss.

3.  The additional evidence submitted to reopen the 
appellant's claim for service connection for right ear 
hearing loss, includes evidence not previously submitted to 
agency decisionmakers which relates to an unestablished fact 
necessary to substantiate the claim.

4.  The veteran's right ear hearing loss was incurred as a 
result of exposure to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Right ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

New and Material Evidence

The veteran's claim of entitlement to service connection for 
right ear hearing loss was denied by the RO in September 
1991.  The veteran did not appeal that decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  In January 2002, the 
veteran requested that his claim for service connection for 
right ear hearing loss be reopened.

In a February 2003 rating action, the RO reopened the 
veteran's claim for service connection for right ear hearing 
loss.  While the RO has adjudicated the issue on a de novo 
basis, the United States Court of Appeals for Veterans Claims 
has held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the veteran's claim for 
entitlement to service connection right ear hearing loss.  
Insofar as the veteran's claim has been reopened, the veteran 
is not prejudiced by the Board's discussion of materiality.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Prior to the September 1991 rating decision, there was no 
medical evidence stating that the veteran's right ear hearing 
loss was at least as likely as not due to acoustic trauma in 
service.  In March 2004, the veteran submitted a private 
medical opinion that related the veteran's current right ear 
hearing loss to service.  This medical opinion constitutes 
new and material evidence.

Based upon the foregoing, the Board finds that the additional 
evidence submitted includes evidence not previously submitted 
to agency decisionmakers which relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for right ear hearing loss.

De Novo Review

Service medical records reveal that the veteran complained of 
left ear hearing loss after firing weapons.  The veteran's 
hearing acuity was not reported on discharge examination in 
February 1971.  

On VA examination in June 1972 the veteran reported 
difficulty hearing since noise exposure during service.  The 
examiner noted that the veteran had sensorineural hearing 
loss in the high frequencies of both ears.  The VA examiner 
opined that the veteran's sensorineural hearing loss in the 
high frequencies was probably related to noise trauma.

VA examination in December 1990 resulted in an impression of 
bilateral sensorineural hearing loss.

On VA examination in September 2002, audiometric examination 
revealed that the veteran had right ear pure tone thresholds 
of 15, 15, 15, 15, and 70 decibels at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  His speech recognition 
score was 82 percent in the right ear.  The audiologist 
opined that the veteran's left ear impairment did not cause 
or aggravate the veteran's right ear hearing impairment.  In 
a January 2003 addendum, the VA audiologist opined that the 
veteran's right ear hearing loss was not likely related to 
military service.  The Board notes that the veteran's right 
ear auditory thresholds reveal right ear hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2004).

In February 2003, the RO granted the veteran service 
connection for tinnitus.

The veteran was examined by a private ear, nose and throat 
specialist in March 2004.  This physician noted that the 
veteran's audiogram showed equal and bilateral severe high 
frequency neurosensory hearing loss.  He opined that the 
veteran's bilateral high frequency neurosensory hearing loss 
was at least as likely as not due to the veteran's noise 
exposure while serving in the military.

In this case there is an opinion by a VA audiologist that the 
veteran's right ear hearing loss is unrelated to military 
service.  However, the Board still finds that the evidence 
supports the veteran's contentions that his current right ear 
hearing loss is due to service.  The service medical records 
verify that the veteran was exposed to acoustic trauma during 
service, and VA has granted service connection for left ear 
hearing loss and bilateral tinnitus based on that noise 
exposure.  Four months after discharge, a VA ear, nose and 
throat specialist opined that the veteran had bilateral high 
frequency sensorineural hearing loss probably related to 
noise trauma.  While this VA examiner did not specifically 
state that the veteran's right ear hearing loss was due to 
acoustic trauma in service, such can be reasonably inferred, 
with resolution of doubt in the veteran's favor, due to the 
short amount of time that had transpired since discharge from 
service.  Furthermore, the March 2004 private physician 
opined that the veteran's current right ear hearing loss is 
due to the veteran's military service.  The Board finds that 
the greater weight of the evidence supports the veteran's 
claim that his current right ear hearing loss was incurred as 
a result of acoustic trauma in service.  Accordingly, service 
connection for right ear hearing loss is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for right ear hearing loss 
is reopened.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

The veteran's claim for an increased rating for left ear 
hearing loss is inextricably intertwined with the veteran's 
newly service-connected right ear hearing loss.  When 
determining the appropriate rating for hearing loss, the loss 
in both ears is taken into consideration when service 
connection is in effect for bilateral hearing loss.  
Accordingly, the RO must first review the veteran's claim for 
an increased rating for bilateral hearing loss prior to any 
review by the Board.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  

Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter as to the 
veteran's claim for an increased rating 
for bilateral hearing loss in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be scheduled for 
VA audiometric examination.  All 
indicated tests and studies should be 
performed.  

3.  When the foregoing actions are 
completed, the RO should adjudicate the 
veteran's claim for an increased rating 
for bilateral hearing loss.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


